Citation Nr: 1733853	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A videoconference hearing before the undersigned Veterans Law Judge (VLJ) was held in May 2017.  A hearing transcript is of record.  At the videoconference hearing, the Veteran sought, and was granted, a 30-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2016).  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record supports the finding that the Veteran's current tinnitus is etiologically related to his active service.




CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of entitlement to service connection for tinnitus is being granted herein.  Any error related to these duties is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria, Facts and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including tinnitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the diseases need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A December 2009 VA audiology examination diagnosed the Veteran with tinnitus.  This diagnosis satisfies the first element of a service connection claim, existence of a present disability.

As to the second element, the in-service incurrence of the disease or injury, the record includes evidence of exposure to excessive noise in service.  In particular, the Veteran testified at the May 2017 Board hearing that he worked as a deck hand when he started in the military.  His duties as a deck hand included maintaining the ship's decks, painting, chipping and sanding.  Heavy equipment and sanders were used to accomplish these duties; however, no hearing protection was worn.  Additionally, the Veteran testified to being exposed to 40 millimeter canons on the ship as they were being fired as well as helicopters landing on the deck.   Based on the Veteran's testimony regarding his in-service noise exposure, and absent any evidence to the contrary, the Board will concede in-service noise exposure.  See 38 U.S.C.A. § 1154(b) (West 2014).

Notwithstanding the conceded in-service noise exposure, the third element, a causal connection between the military noise exposure and the Veteran's present tinnitus must be established.  

As previously stated, a VA audiological examination was performed in December 2009.  The examiner found it was less likely than not that the Veteran's tinnitus was caused by or incurred in service.  In support of that opinion, the examiner stated that comparing the whispered voice test performed at the time of the Veteran's separation from service to his current hearing revealed no change in hearing that could not be accounted for by presbycusis.  Moreover, there was no mention of tinnitus in his service treatment records.

However, this opinion is flawed.  The examiner does not address the Veteran's specific lay reports of tinnitus following his service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (VA opinion found to be inadequate where examiner ignores lay statements).  Moreover, despite no documentation of tinnitus in the service treatment records, the examiner failed to address whether it was causally related to an injury in service.  See Henlsey v. Brown, 5 Vet. App. 155 (1993).  As such, the nexus opinion provided is of little probative value.

Consequently, at the May 2017 Board hearing, the Veteran and his representative testified that the ringing in the Veteran's ears had been present since service; he was just unaware of the actual diagnosis for the tinnitus he experienced.  Because the Veteran has reported ringing in his ears, which he contends was caused by his service, the Board finds the Veteran's tinnitus, based on his competent and credible accounts of continued ringing in his ears, is related to his service.  See 38 C.F.R. § 3.303(b), Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As all three elements are met for the tinnitus disability claim, the appeal must be granted as to entitlement to service connection for tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

A VA audiological examination was performed in December 2009.  At the examination, the Veteran was diagnosed with mild high frequency sensorineural hearing loss in the left ear but found to have normal hearing in the right ear.  The examiner found the left ear hearing loss was less likely as not caused by exposure to noise in the military service.  However, the rationale for the opinion provided was inadequate as it did not address any of the Veteran's lay statements of continued hearing loss following service.  Additionally, at the May 2017 Board hearing, the Veteran testified that his hearing had worsened since his last audiological VA examination.  In particular, the Veteran testified that he has a hard time comprehending conversations with others as well as understanding words in music.  In light of the inadequate medical opinion provided in the December 2009 VA examination and evidence of worsening of the Veteran's hearing loss, the Board finds an updated VA examination is necessary prior to adjudicating this claim.

Regarding the Veteran's claim for entitlement to service connection for a psychiatric disorder to include PTSD, at the May 2017 Board hearing, the Veteran testified he would submit treatment records from a private psychologist that diagnosed him with anxiety.  However, the record does not reflect receiving any additional medical records.  Because the Veteran testified to existing treatment records that are not included in the case file, the record is not complete.  A remand is necessary to obtain these records prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain a medical authorization release form to obtain the specific private psychologist records that were identified at the May 2017 Board hearing.  Additionally, obtain any updated VA treatment and additional private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  After all available records have been associated with the claims file, make arrangements for the Veteran to be afforded another VA audiological examination.  The claims folder must be provided to the examiner for review in conjunction with the examination.  A complete rationale must be provided for all opinions presented.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss had onset during service, manifested within one year of separation from service, or is otherwise etiologically related to his service.  The examiner should cite to the lay evidence of record to explain the rationale for all opinions given.  Specifically, the examiner should address the Veteran's testimony that he has experienced continuous hearing loss following service.  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, review the claims file and ensure that all development sought in this remand is completed.  Undertake any additional development deemed necessary by the record (to include the scheduling of a new VA psychiatric examination, if warranted), and then re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


